LETTS, Judge,
concurring specially.
While Babrab constitutes more welcome fruit trees for the lawyers’ gardens, one wonders about its far reaching consequences. There cannot be many parking lots in South Florida which have not seen criminal violence. This being so, it would appear the current state of the law requires merchants to assume the burden of regular law enforcement — and be unfailingly successful — otherwise a cause of action can be stated against them. One can also contemplate a homeowner’s liability to his guests upon the occasion of a second armed robbery at a dinner party.